DETAILED ACTION
This FINAL action is in response to Application No. 17/233,260 originally filed 04/16/2021. The amendment presented on 01/21/2022 which provides amendments to claims 16 and 18 is hereby acknowledged. Currently Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. Applicant asserts, in summary, that the reference of Yoo “merely discloses that comparing the lifespan of the first pixel block to the reference lifespan” however The Office respectfully disagrees. While it is true that Yoo discloses the “lifespan” of the logo area, this is in direct correlation to the grayscale value of the area. Yoo teaches (in connection with step s10) at [0019] “the controller is configured to analyze the data signal applied to each of the pixel blocks so as to select a logo part and a central part”. The data, as taught in Yoo, [0053], “may contain information on luminance of light emitted by the plurality of respective pixels PX” and as further discussed in paragraph [0073] reproduced below.
[0073] The lifespan calculation unit 21 may measure the size of the input image signal R, G, B provided to each pixel at each point of time and measure the accumulated sum of the amount of data used in each pixel. The lifespan of each pixel may be reduced in proportion to the used amount of data, and thus the remaining lifespan of each pixel may be measured by measuring the amount of data used. The amount of data used in the pixels which continually emit light corresponding to the data signal of high gradation is greater than the amount of data used in the pixels which continually emit light corresponding to the data signal of low gradation, and thus the lifespan of pixels which continually emit light corresponding to the data signal of the high gradation gets shorter than the lifespan of pixels which continually emit light corresponding to the data signal of the low gradation. Hence, the lifespan calculation unit 21 may accumulate the 

Thus, these measurements and data in Yoo are the “logo grayscale value” as they are the gray values. These determined values are further representative of the “lifespan” in Yoo. Further, Yoo teaches several reference values as show in at least Figure 11 and the operation S30 of comparing whether or not the lifespan of the first pixel block is greater than or equal to a reference value (e.g., 70%) may be included (and also further paragraphs [0090-0096]) teaches “comparing the logo grayscale value to the compensation reference grayscale value,”. Therefore upon review it is respectfully submitted the prior art still reads on the claimed invention and will be currently maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, and 5-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. U.S. Patent Application Publication No. 2016/0140905 A1 hereinafter Yoo.

Consider Claim 1:
	Yoo discloses a driving controller comprising: (Yoo, See Abstract.)
	a logo determiner configured to determine whether or not input image data includes a logo; (Yoo, [0099], [0082], “[0099] Referring to FIG. 12, the method of driving the display device according to the present embodiment may include an operation S10 of analyzing data for respective pixel blocks.  For example, operation S10 may include measuring the size of the input image signal R, G, B which is applied for each pixel block and the accumulated sum of the amount of data used in the individual pixel blocks.”)
	a logo grayscale value calculator configured to calculate a logo grayscale value of a logo area corresponding to the logo in response to the input image data including the logo; (Yoo, [0081], [0082], [0099], “Further, the block selection unit 23 may analyze the amount of data of individual pixel blocks which are provided by the lifespan calculation unit 21 so as to determine whether or not each pixel block is a still image or a moving image.  In one embodiment, if the change rate of the amount data of individual pixel blocks is substantially constant, the block is a still image, and if the change rate is not constant, the block is a moving image.”)
	a light emitting element life expectancy determiner configured to determine a life expectancy of a light emitting element corresponding to the logo area; (Yoo, [0073], [0099], “Further, the block selection unit 23 may analyze the amount of data of individual pixel blocks which are provided by the lifespan calculation unit 21 so as to determine whether or not each pixel block is a still image or a moving image.”)
	a compensation reference grayscale value generator configured to determine a compensation reference grayscale value according to the life expectancy of the light emitting element corresponding to the logo area; and (Yoo, [0079], [0082], [0099] “the data adjustment unit 25 may further perform an operation S45 of adjusting the luminance of an area of the display device including the logo part.  The data adjustment unit 25 may adjust the maximum luminance of the panel center part by the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the logo part.  If the remaining lifespan of the first pixel block 110 has been reduced less than the rate (e.g., the preset rate), the data adjustment unit 25 may retain the maximum luminance of the second pixel block 120 without any adjustment.”)
	a logo luminance compensator configured to compare the logo grayscale value to the compensation reference grayscale value to determine whether or not to compensate a luminance of the logo area. (Yoo, [0079], [0082], [0099] “Further, an operation S30 of comparing whether or not the lifespan of the logo part is greater than or equal to a reference value (e.g., 70%) may be included.  For example, the operation S30 may determine whether or not the remaining lifespan rate of the first pixel block 110, which has been measured by the lifespan calculation unit 21, has been reduced by a rate (e.g., preset rate) (e.g., 30% or more).  In one embodiment, when the remaining lifespan of the logo part has been reduced by the rate (e.g., the preset rate), the data adjustment unit 25 may further perform an operation S45 of adjusting the luminance of an area of the display device including the logo part.  The data adjustment unit 25 may adjust the maximum luminance of the panel center part by the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the logo part.  If the remaining lifespan of the first pixel block 110 has been reduced less than the rate (e.g., the preset rate), the data adjustment unit 25 may retain the maximum luminance of the second pixel block 120 without any adjustment.”).”)
Consider Claim 5:
Yoo discloses the driving controller of claim 1, wherein the light emitting element life expectancy determiner is configured to extract the life expectancy of the light emitting element of a display block corresponding to the logo area among a plurality of display blocks of a display panel. (Yoo, [0073], [0099], “Further, the block selection unit 23 may analyze the amount of data of individual pixel blocks which are provided by the lifespan calculation unit 21 so as to determine whether or not each pixel block is a still image or a moving image.”)
Consider Claim 6:
	Yoo discloses the driving controller of claim 1, wherein the light emitting element life expectancy determiner is configured to determine a number of display blocks corresponding to the logo area among a plurality of display blocks of a display panel. (Yoo, [0099], “In one embodiment, if the change rate of the amount data of individual pixel blocks is substantially constant, the block is a still image, and if the change rate is not constant, the block is a moving image.  The block selection unit 23 may perform an operation S21 of determining whether or not each pixel block is a still image to determine a logo part of the display device.  For example, operation S21 may include selecting the area having the largest amount of data as the logo part from among blocks which are determined as still images.”)
Consider Claim 7:
	Yoo discloses the driving controller of claim 6, wherein the light emitting element life expectancy determiner is configured to extract the life expectancy of the light emitting element of the display block corresponding to the logo area in response to a number of the display block corresponding to the logo area being one. (Yoo, [0024], [0099], “In one embodiment, if the change rate of the amount data of individual pixel blocks is substantially constant, the block is a still image, and if the change rate is not constant, the block is a moving image.  The block selection unit 23 may perform an operation S21 of determining whether or not each pixel block is a still image to determine a logo part of the display device.  For example, operation S21 may include selecting the area having the largest amount of data as the logo part from among blocks which are determined as still images.”)
Consider Claim 8:
	Yoo discloses the driving controller of claim 6, wherein the light emitting element life expectancy determiner is configured to extract a minimum life expectancy of the light emitting elements of the display blocks corresponding to the logo areas in response to the number of the display blocks corresponding to the logo area being greater than one. (Yoo, [0074], “The block selection unit 23 may select a first pixel block (e.g., reference numeral 110 of FIG. 6) including the pixel having the shortest lifespan and may select a second pixel block (e.g., reference numeral 120 of FIG. 6) including a pixel having the longest lifespan by utilizing the remaining lifespans of the individual pixels provided by the lifespan calculation unit 21.”)
Consider Claim 9:
	Yoo discloses the driving controller of claim 1, wherein the compensation reference grayscale value generator is configured to set the compensation reference grayscale value in proportion to the life expectancy of the light emitting element along a predetermined curve. (Yoo, [0073], [0075], “The maximum luminance of each pixel block may be proportional to the remaining lifespan of each pixel block.”)
Consider Claim 10:
	Yoo discloses the driving controller of claim 9, wherein the compensation reference grayscale value generator is configured to set the compensation reference grayscale value to a minimum preset reference grayscale value in response to the life expectancy of the light emitting element corresponding to the logo area being less than a minimum preset life expectancy. (Yoo, [0013], “When the remaining lifespan of the first pixel block becomes shorter than a reference lifespan, the maximum luminance of the second pixel area may be reduced by a difference between the rate of the remaining lifespan of the first pixel block and the rate of the reference lifespan.”)
Consider Claim 11:
	Yoo discloses the driving controller of claim 9, wherein the compensation reference grayscale value generator is configured to set the compensation reference grayscale value to a maximum preset reference grayscale value in response to the life expectancy of the light emitting element corresponding to the logo area being greater than a maximum preset life expectancy. (Yoo, [0017], “The data adjuster may be configured to adjust a data signal applied to each pixel block between the first pixel block and the second pixel block so that the maximum luminance of each of the pixel blocks increases at substantially the same rate from the first pixel block to the second pixel block on the basis of the remaining lifespan of the first pixel block.”)
Consider Claim 12:
	Yoo discloses the driving controller of claim 1, wherein the logo luminance compensator is configured to operate a logo luminance compensation to decrease the luminance of the logo area in response to the logo grayscale value being equal to or greater than the compensation reference grayscale value, and wherein the logo luminance compensator is configured not to operate the logo luminance compensation to decrease the luminance of the logo area in response to the logo grayscale value being less than the compensation reference grayscale value. (Yoo, [0082], “Further, the operation S30 of comparing whether or not the lifespan of the first pixel block is greater than or equal to a reference value (e.g., 70%) may be included.  For example, the operation 30 may determine whether or not the measured remaining lifespan rate of the first pixel block 110 has been reduced by a rate (e.g., a preset rate (e.g., 30% or more).  If the remaining lifespan of the first pixel block 110 has been reduced by the rate (e.g., the preset rate), the maximum luminance of the second pixel block may be adjusted by as much as the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the first pixel block 110 (S40).”)
Consider Claim 13:
	Yoo discloses a display apparatus comprising: (Yoo, See Abstract.)
	a display panel configured to display an image based on input image data; a driving controller configured to generate a data signal based on the input image data, the driving controller comprising: (Yoo, [0052], “Referring to FIG. 1, a display device 100 includes a display panel 10, a control unit (or a controller) 20, a scan driving unit (or a scan driver) 30, a data driving unit (or a data driver) 40, a light emission driving unit (or a light emission driver) 50, and a voltage generation unit (or a voltage generator) 60.”)
	a logo determiner configured to determine whether or not the input image data includes a logo; (Yoo, [0099], [0082], “[0099] Referring to FIG. 12, the method of driving the display device according to the present embodiment may include an operation S10 of analyzing data for respective pixel blocks.  For example, operation S10 may include measuring the size of the input image signal R, G, B which is applied for each pixel block and the accumulated sum of the amount of data used in the individual pixel blocks.”)
	a logo grayscale value calculator configured to calculate a logo grayscale value of a logo area corresponding to the logo in response to the input image data including the logo; (Yoo, [0081], [0082], [0099], “Further, the block selection unit 23 may analyze the amount of data of individual pixel blocks which are provided by the lifespan calculation unit 21 so as to determine whether or not each pixel block is a still image or a moving image.  In one embodiment, if the change rate of the amount data of individual pixel blocks is substantially constant, the block is a still image, and if the change rate is not constant, the block is a moving image.”)
	a light emitting element life expectancy determiner configured to determine a life expectancy of a light emitting element corresponding to the logo area; (Yoo, [0073], [0099], “Further, the block selection unit 23 may analyze the amount of data of individual pixel blocks which are provided by the lifespan calculation unit 21 so as to determine whether or not each pixel block is a still image or a moving image.”)
	a compensation reference grayscale value generator configured to determine a compensation reference grayscale value according to the life expectancy of the light emitting element corresponding to the logo area; and (Yoo, [0079], [0082], [0099] “Further, an operation S30 of comparing whether or not the lifespan of the logo part is greater than or equal to a reference value (e.g., 70%) may be included.  For example, the operation S30 may determine whether or not the remaining lifespan rate of the first pixel block 110, which has been measured by the lifespan calculation unit 21, has been reduced by a rate (e.g., preset rate) (e.g., 30% or more).  In one embodiment, when the remaining lifespan of the logo part has been reduced by the rate (e.g., the preset rate), the data adjustment unit 25 may further perform an operation S45 of adjusting the luminance of an area of the display device including the logo part.  The data adjustment unit 25 may adjust the maximum luminance of the panel center part by the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the logo part.  If the remaining lifespan of the first pixel block 110 has been reduced less than the rate (e.g., the preset rate), the data adjustment unit 25 may retain the maximum luminance of the second pixel block 120 without any adjustment.”)
	a logo luminance compensator configured to compare the logo grayscale value to the compensation reference grayscale value to determine whether or not to compensate a luminance of the logo area; (Yoo, [0079], [0082], [0099] “Further, an operation S30 of comparing whether or not the lifespan of the logo part is greater than or equal to a reference value (e.g., 70%) may be included.  For example, the operation S30 may determine whether or not the remaining lifespan rate of the first pixel block 110, which has been measured by the lifespan calculation unit 21, has been reduced by a rate (e.g., preset rate) (e.g., 30% or more).  In one embodiment, when the remaining lifespan of the logo part has been reduced by the rate (e.g., the preset rate), the data adjustment unit 25 may further perform an operation S45 of adjusting the luminance of an area of the display device including the logo part.  The data adjustment unit 25 may adjust the maximum luminance of the panel center part by the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the logo part.  If the remaining lifespan of the first pixel block 110 has been reduced less than the rate (e.g., the preset rate), the data adjustment unit 25 may retain the maximum luminance of the second pixel block 120 without any adjustment.”)
	a data driver configured to convert the data signal to a data voltage and to output the data voltage to the display panel. (Yoo, [0058], “The data driving unit 40 may receive the data driving unit control signal DCS and accordingly generate first to mth data driving unit signals D1, D2, .  . . , Dm, and may provide first to mth data signals D1, D2, .  . . , Dm to the display panel 10 through a plurality of data lines.”)
Consider Claim 14:
	Yoo discloses the display apparatus of claim 13, wherein the driving controller and the data driver form an integrated driver. (Yoo, [0052], “Referring to FIG. 1, a display device 100 includes a display panel 10, a control unit (or a controller) 20, a scan driving unit (or a scan driver) 30, a data driving unit (or a data driver) 40, a light emission driving unit (or a light emission driver) 50, and a voltage generation unit (or a voltage generator) 60.”)
Consider Claim 15:
	Yoo discloses the display apparatus of claim 13, wherein the compensation reference grayscale value generator is configured to set the compensation reference grayscale value in proportion to the life expectancy of the light emitting element corresponding to the logo area. (Yoo, [0073], [0075], “The maximum luminance of each pixel block may be proportional to the remaining lifespan of each pixel block.”)
Consider Claim 16:
	Yoo discloses the display apparatus of claim 15, wherein , the compensation reference grayscale value generator is configured to set the compensation reference grayscale value to a minimum preset reference grayscale value in response to the life expectancy of the light emitting element corresponding to the logo area being less than  (Yoo, [0013], “When the remaining lifespan of the first pixel block becomes shorter than a reference lifespan, the maximum luminance of the second pixel area may be reduced by a difference between the rate of the remaining lifespan of the first pixel block and the rate of the reference lifespan.”)
Consider Claim 17:
	Yoo discloses the display apparatus of claim 15, wherein the compensation reference grayscale value generator is configured to set the compensation reference grayscale value to a maximum preset reference grayscale value in response to the life expectancy of the light emitting element corresponding to the logo area being greater than a maximum preset life expectancy. (Yoo, [0017], “The data adjuster may be configured to adjust a data signal applied to each pixel block between the first pixel block and the second pixel block so that the maximum luminance of each of the pixel blocks increases at substantially the same rate from the first pixel block to the second pixel block on the basis of the remaining lifespan of the first pixel block.”)
Consider Claim 18:
	Yoo discloses the display apparatus of claim 13, wherein the logo luminance compensator is configured to operate a logo luminance compensation to decrease the luminance of the logo area in response to the logo grayscale value being equal to or greater than the compensation reference grayscale value, , and wherein the logo luminance compensator is configured not to operate the logo luminance compensation to decrease the luminance of the logo area in response to the logo grayscale value is less than the compensation reference grayscale value. (Yoo, [0082], “Further, the operation S30 of comparing whether or not the lifespan of the first pixel block is greater than or equal to a reference value (e.g., 70%) may be included.  For example, the operation 30 may determine whether or not the measured remaining lifespan rate of the first pixel block 110 has been reduced by a rate (e.g., a preset rate (e.g., 30% or more).  If the remaining lifespan of the first pixel block 110 has been reduced by the rate (e.g., the preset rate), the maximum luminance of the second pixel block may be adjusted by as much as the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the first pixel block 110 (S40).”)
Consider Claim 19:
	Yoo discloses a method of driving a display panel, the method comprising: (Yoo, See Abstract.)
	determining whether or not input image data includes a logo; (Yoo, [0099], [0082], “[0099] Referring to FIG. 12, the method of driving the display device according to the present embodiment may include an operation S10 of analyzing data for respective pixel blocks.  For example, operation S10 may include measuring the size of the input image signal R, G, B which is applied for each pixel block and the accumulated sum of the amount of data used in the individual pixel blocks.”)
	calculating a logo grayscale value of a logo area corresponding to the logo in response to the input image data including the logo; (Yoo, [0081], [0082], [0099], “Further, the block selection unit 23 may analyze the amount of data of individual pixel blocks which are provided by the lifespan calculation unit 21 so as to determine whether or not each pixel block is a still image or a moving image.  In one embodiment, if the change rate of the amount data of individual pixel blocks is substantially constant, the block is a still image, and if the change rate is not constant, the block is a moving image.”)
	determining a life expectancy of a light emitting element corresponding to the logo area; (Yoo, [0073], [0099], “Further, the block selection unit 23 may analyze the amount of data of individual pixel blocks which are provided by the lifespan calculation unit 21 so as to determine whether or not each pixel block is a still image or a moving image.”)
	determining a compensation reference grayscale value according to the life expectancy of the light emitting element corresponding to the logo area; (Yoo, [0079], [0082], [0099] “Further, an operation S30 of comparing whether or not the lifespan of the logo part is greater than or equal to a reference value (e.g., 70%) may be included.  For example, the operation S30 may determine whether or not the remaining lifespan rate of the first pixel block 110, which has been measured by the lifespan calculation unit 21, has been reduced by a rate (e.g., preset rate) (e.g., 30% or more).  In one embodiment, when the remaining lifespan of the logo part has been reduced by the rate (e.g., the preset rate), the data adjustment unit 25 may further perform an operation S45 of adjusting the luminance of an area of the display device including the logo part.  The data adjustment unit 25 may adjust the maximum luminance of the panel center part by the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the logo part.  If the remaining lifespan of the first pixel block 110 has been reduced less than the rate (e.g., the preset rate), the data adjustment unit 25 may retain the maximum luminance of the second pixel block 120 without any adjustment.”)
	comparing the logo grayscale value to the compensation reference grayscale value to compensate a luminance of the logo area; (Yoo, [0079], [0082], [0099] “Further, an operation S30 of comparing whether or not the lifespan of the logo part is greater than or equal to a reference value (e.g., 70%) may be included.  For example, the operation S30 may determine whether or not the remaining lifespan rate of the first pixel block 110, which has been measured by the lifespan calculation unit 21, has been reduced by a rate (e.g., preset rate) (e.g., 30% or more).  In one embodiment, when the remaining lifespan of the logo part has been reduced by the rate (e.g., the preset rate), the data adjustment unit 25 may further perform an operation S45 of adjusting the luminance of an area of the display device including the logo part.  The data adjustment unit 25 may adjust the maximum luminance of the panel center part by the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the logo part.  If the remaining lifespan of the first pixel block 110 has been reduced less than the rate (e.g., the preset rate), the data adjustment unit 25 may retain the maximum luminance of the second pixel block 120 without any adjustment.”)
	generating a data signal based on the input image data having the compensated luminance of the logo area; converting the data signal to a data voltage; and outputting the data voltage to the display panel. (Yoo, [0079], [0082], [0099] “the data adjustment unit 25 may further perform an operation S45 of adjusting the luminance of an area of the display device including the logo part.  The data adjustment unit 25 may adjust the maximum luminance of the panel center part by the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the logo part.  If the remaining lifespan of the first pixel block 110 has been reduced less than the rate (e.g., the preset rate), the data adjustment unit 25 may retain the maximum luminance of the second pixel block 120 without any adjustment.”)
Consider Claim 20:
	Yoo discloses the method of claim 19, wherein the luminance of the logo area is decreased in response to the logo grayscale value being equal to or greater than the compensation reference grayscale value, and wherein the luminance of the logo area is not decreased in response to the logo grayscale value being less than the compensation reference grayscale value. (Yoo, [0079], [0082], [0099] “Further, an operation S30 of comparing whether or not the lifespan of the logo part is greater than or equal to a reference value (e.g., 70%) may be included.  For example, the operation S30 may determine whether or not the remaining lifespan rate of the first pixel block 110, which has been measured by the lifespan calculation unit 21, has been reduced by a rate (e.g., preset rate) (e.g., 30% or more).  In one embodiment, when the remaining lifespan of the logo part has been reduced by the rate (e.g., the preset rate), the data adjustment unit 25 may further perform an operation S45 of adjusting the luminance of an area of the display device including the logo part.  The data adjustment unit 25 may adjust the maximum luminance of the panel center part by the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the logo part.  If the remaining lifespan of the first pixel block 110 has been reduced less than the rate (e.g., the preset rate), the data adjustment unit 25 may retain the maximum luminance of the second pixel block 120 without any adjustment.”).”)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. U.S. Patent Application Publication No. 2016/0140905 A1 as applied to claim 1 above, and further in view of Kim et al. U.S. Patent Application Publication No. 2014/0146071 A1 hereinafter Kim.

Consider Claim 2:
	Yoo discloses the driving controller of claim 1, however does not appear to specify wherein the logo determiner is configured to compare a grayscale value of a previous frame of the input image data and a grayscale value of a present frame of the input image data to determine a fixed image included in the input image data.
	Kim however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to compare a grayscale value of a previous frame of the input image data and a grayscale value of a present frame of the input image data to determine a fixed image included in the input image data. (Kim, [], [0066], “To provide an additional description, the logo detecting unit 431 compares pixel data (10 bit.times.4 sub-pixels, input video data) of a current frame and pixel data of a previous frame at a corresponding position (the same position).  When the same or similar value is repeated in a certain number or more of frames, the logo detecting unit 431 determines a corresponding region as a logo region, and when the pixel data of the current frame differ from those of the previous frame, the related art method determines a corresponding region as a non-logo region.”)
	It therefore would have been obvious to those having ordinary skill in the art to use the comparison technique of a previous and current frame as this was known in the art as taught by Kim and would have been utilized for the purpose to remove noise data, thus securing an accuracy and stability of logo detection. (Kim, [0102])
Consider Claim 3:
	Yoo in view of Kim discloses the driving controller of claim 2, wherein the logo determiner is configured to determine that the input image data includes the logo in response to the fixed image being maintained over a reference time period. (Yoo, [0079], [0082], [0099] “Further, an operation S30 of comparing whether or not the lifespan of the logo part is greater than or equal to a reference value (e.g., 70%) may be included.  For example, the operation S30 may determine whether or not the remaining lifespan rate of the first pixel block 110, which has been measured by the lifespan calculation unit 21, has been reduced by a rate (e.g., preset rate) (e.g., 30% or more).  In one embodiment, when the remaining lifespan of the logo part has been reduced by the rate (e.g., the preset rate), the data adjustment unit 25 may further perform an operation S45 of adjusting the luminance of an area of the display device including the logo part.  The data adjustment unit 25 may adjust the maximum luminance of the panel center part by the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the logo part.  If the remaining lifespan of the first pixel block 110 has been reduced less than the rate (e.g., the preset rate), the data adjustment unit 25 may retain the maximum luminance of the second pixel block 120 without any adjustment.”)
Consider Claim 4:
	Yoo in view of Kim discloses the driving controller of claim 3, wherein the logo determiner is configured to determine that the input image data includes the logo in response to the fixed image being maintained over the reference time period and a size of the fixed image is included in a reference size range. (Yoo, [0079], [0082], [0099] “Further, an operation S30 of comparing whether or not the lifespan of the logo part is greater than or equal to a reference value (e.g., 70%) may be included.  For example, the operation S30 may determine whether or not the remaining lifespan rate of the first pixel block 110, which has been measured by the lifespan calculation unit 21, has been reduced by a rate (e.g., preset rate) (e.g., 30% or more).  In one embodiment, when the remaining lifespan of the logo part has been reduced by the rate (e.g., the preset rate), the data adjustment unit 25 may further perform an operation S45 of adjusting the luminance of an area of the display device including the logo part.  The data adjustment unit 25 may adjust the maximum luminance of the panel center part by the value which is obtained by adding the rate (e.g., the preset rate) to the remaining lifespan rate of the logo part.  If the remaining lifespan of the first pixel block 110 has been reduced less than the rate (e.g., the preset rate), the data adjustment unit 25 may retain the maximum luminance of the second pixel block 120 without any adjustment.”)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626